Citation Nr: 0823225	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral osteitis pubis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.

3.  Entitlement to an initial compensable evaluation for 
lumbosacral strain prior to December 29, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain from December 29, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had service in the Army Reserves from February 
1994 to September 2003, including a period of active duty for 
training (ACDUTRA) from May 7, 1995 to May 20, 1995.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, granted 
service connection for a bilateral hip disability and a 
cervical spine disability and assigned a 10 percent 
evaluation, each, effective September 11, 2003.  The RO also 
granted service connection for a low back disability and 
assigned a noncompensable evaluation, effective September 11, 
2003.  Subsequently, the RO, in a February 2008 rating 
decision, increased the evaluation for the service-connected 
low back disability from noncompensable to 10 percent 
disabling, effective December 29, 2007.  

The claim was previously before the Board in April 2007, at 
which time it was remanded for additional development.

The issues of entitlement to an increased initial evaluation 
for degenerative joint disease of the cervical spine and 
entitlement to an increased initial evaluation for 
lumbosacral strain, prior to and from December 29, 2007, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral hip disability is manifested by 
bilateral limitation of thigh forward flexion to no less than 
90 degrees, abduction to no less than 35 degrees,   and 
complaints of pain.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral osteitis pubis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5019, 5250, 5252, 5252, 5253 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claims for an increased initial 
evaluation for a bilateral hip disability, because the 
November 2004 rating decision granted service connection for 
the disability, such claim is now substantiated.  As such, 
her filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here 
because the February 2008 Supplemental Statement of the Case, 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic codes 
(DC) for the disability at issue, and included a description 
of the rating formulas under those diagnostic codes.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher evaluations 
for her service-connected bilateral osteitis pubis.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
Section 4.45(f) of title 38, Code of Federal Regulations, 
states that "[p]ain on movement" is a relevant 
consideration for determinations of joint disabilities.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The veteran asserts that an evaluation in excess of 10 
percent is warranted for her service-connected bilateral 
osteitis pubis.  The record reflects that she has undergone 
VA examination on several occasions for her disability.  In 
this regard, on VA examination in April 2004, the veteran's 
hips had full, unrestricted movement.  With the knees 
straight, flexion was 0 to 90 degrees and extension was 0 to 
15 degrees.  With the knee flexed, flexion was 0 to 125 
degrees.  Adduction was 0 to 30 degrees bilaterally and 
abduction was 0 to 45 degrees.  External rotation was 0 to 45 
degrees and internal rotation was 0 to 40 degrees.  The 
examiner indicated that with respect to the Deluca criteria, 
there were no objective findings of pain, weakness, excess 
fatigability, incoordination, or lack of endurance, or loss 
of range of motion after repetition.

On VA examination in November 2004, the examiner reported 
that the veteran had pain on compression of her pubic 
symphysis as well as on the internal and external rotation 
stresses of her iliac wings during provocative testing.

On VA examination in December 2007, the examiner reported the 
following ranges of motion.  Left hip:  Flexion, active and 
passive range of motion was 0 to 100 degrees, with pain 
beginning at 70 degrees.  Extension, both active and passive 
was 0 to 30, with pain beginning at 20 degrees.  Left 
internal rotation, both active and passive was 0 to 20 
degrees, with pain beginning at 10 degrees.  Left external 
rotation, both active and passive was 0 to 40 degrees, with 
pain beginning at 20 degrees.  Left adduction was 0 to 25 
degrees, both active and passive, with pain beginning at 15 
degrees.  Left abduction, both active and passive, was 0 to 
35 degrees, with pain starting at 30 degrees.  The examiner 
reported that there was no limitation of motion with 
repetitive motion due to pain, fatigue, lack of endurance, 
incoordination, or weakness.

Right hip:  Flexion, active and passive range of motion was 0 
to 110 degrees, with pain beginning at 90 degrees.  
Extension, both active and passive was 0 to 30 passive, with 
pain beginning at 20 degrees. Right internal rotation, both 
active and passive was 0 to 30 degrees, with pain beginning 
at 20 degrees.  Right external rotation, both active and 
passive, was 0 to 50 degrees, with pain beginning at 40 
degrees.  Right adduction was 0 to 25 degrees, both active 
and passive, with pain beginning at 20 degrees.  Right active 
abduction was 0 to 35 degrees; passive abduction was 0 to 30 
degrees, with pain beginning at 30 degrees.  The examiner 
also indicated there was no limitation of motion with 
repetitive motion due to pain, fatigue, lack of endurance, 
incoordination or weakness.  

The veteran's bilateral hip disability is currently assigned 
a 10 percent evaluation under Diagnostic Code 5010, for 
arthritis due to trauma, substantiated by x-ray findings.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
The applicable schedular criteria pertaining to the hip and 
thigh include 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 
5252, and 5253 (2007).

However, the record does not reflect that the veteran is 
entitled to a higher evaluation under any applicable 
Diagnostic Code.  In this regard, the evidence of record does 
not demonstrate that the veteran's right or left hip is 
anklyosed or that she suffers functional limitation that 
approximates ankylosis of the hip.  In this regard, the April 
2004 VA examiner reported that the veteran had full, 
unrestricted movement in her hips.  Likewise, the veteran's 
December 2007 VA examination report specifically shows that 
the veteran was able to move her left and right hip, and 
noted there was no additional limitation of motion with 
repetitive motion due to pain, fatigue, lack of endurance, 
incoordination or weakness.  Therefore, the Board finds that 
the veteran is not entitled to a higher evaluation under 
Diagnostic Code 5250 (ankylosis of the hip).

Diagnostic Code 5252, pertaining to limitation of thigh 
flexion, is also applicable.  Under this Code, where flexion 
of the thigh is limited to 45 degrees, a 10 percent 
evaluation is warranted.  Limitation to 30 degrees will be 
evaluated as 20 percent disabling, and limitation to 20 
degrees will be evaluated as 30 percent disabling.  A 40 
percent evaluation is warranted for limitation of thigh 
flexion to 10 degrees.  However, the Board finds that 
reported ranges of motions for forward flexion for either 
hip, including the zero to 100 degree finding, zero to 110 
degree finding or the zero to 125 degrees finding, do not 
correspond to an evaluation in excess of 10 percent under 
Diagnostic Code 5252.

The Board further finds that the veteran is not entitled to 
an evaluation in excess of 10 percent under Diagnostic Code 
5253 (limitation of adduction).  Under this Code, an 
inability to cross legs, or limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent evaluation.  Limitation of abduction of 
a thigh with motion lost beyond 10 degrees warrants a 20 
percent evaluation.  However, because the evidence of record 
does not demonstrate limitation of abduction, motion lost 
beyond 10 degrees, the Board finds that the veteran is not 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 5253.

The veteran is also not entitled to an additional separate 
evaluation under Diagnostic Code 5251, which pertains to 
limitation of thigh extension.  Under this Code, limitation 
of extension of a thigh to 5 degrees warrants a 10 percent 
evaluation.  However, the clinical evidence, as outlined 
above, does not demonstrates that extension of either thigh 
is limited to 5 degrees.  Therefore, an additional separate 
10 percent evaluation is not available under Diagnostic Code 
5251. 

The Board observes that the VA examiners from the December 
2004 and December 2007 VA examinations indicated that the 
veteran experienced pain.  However, on VA examination in 
December 2007, it was specifically noted that there was no 
additional limitation of motion with repetitive motion due to 
pain, fatigue, lack of endurance, incoordination or weakness.  
Hence, even with consideration under the criteria set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 
202 (1995), the Board finds that the competent clinical 
evidence of record does not reflect objective evidence of a 
disability picture which more closely approximates functional 
limitation contemplated under the criteria for a higher 
rating.  As such, the veteran's right and left hip disability 
picture does not more closely approximate the criteria for a 
disability rating in excess of her current 10 percent 
disability rating based on limitation of motion.  See 
38 C.F.R. § § 4.74, 4.71a, Diagnostic Codes 5252, 5253 
(2007).

In conclusion, for all of the foregoing reasons, the Board 
finds that the 10 percent evaluation in effect for the 
veteran's service-connected bilateral hip disability is 
appropriate and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral osteitis pubis is denied.


REMAND

With respect to the veteran's claims for increased initial 
evaluations for her service-connected low back and cervical 
spine disabilities, the record demonstrates that on VA 
examination in December 2007, the veteran was diagnosed with 
cervical spine degenerative disc disease.  The examiner also 
indicated that the veteran experienced loss of sensation in 
her feet that was consistent with lumbar radiculopathy. 
Additionally, the examiner reported that the veteran 
experienced intervertebral disc syndrome in the cervical and 
thoracolumbar region and that she had experienced two 
incapacitating episodes that lasted for one to two days 
during the past twelve months.  As such, the Board finds that 
the issues of entitlement to service connection for 
degenerative disc disease of the cervical spine, to include 
as secondary to service-connected cervical spine disability, 
as well as the issue of entitlement to service connection for 
intervertebral disc syndrome of the lumbar spine, to include 
as secondary to service-connected lumbosacral strain, are 
inextricably intertwined with the increased rating issues 
currently certified on appeal.  However, the record does not 
demonstrate that the RO has formally adjudicated these 
claims.  Due process considerations require that these issues 
be adjudicated by the RO prior to the Board's consideration 
of the current appeal.  

Accordingly, the case is REMANDED for the following action:

Provide the veteran and her 
representative with VCAA notice as to the 
issues of entitlement to service 
connection for degenerative disc disease 
of the cervical spine, to include as 
secondary to the service-connected 
cervical spine degenerative joint 
disease, and entitlement to service 
connection for intervertebral disc 
syndrome of the thoracolumbar spine, to 
include as secondary to the service-
connected lumbosacral strain.

Subsequently, after affording an 
appropriate period of time to respond, 
the RO should adjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the cervical 
spine, to include as secondary to the 
service-connected cervical spine 
degenerative joint disease and the issue 
of entitlement to service connection for 
intervertebral disc syndrome of the 
thoracolumbar spine, to include as 
secondary to the service-connected 
lumbosacral strain.  Notice of the 
determinations and the veteran's 
appellate rights should be issued to the 
veteran and her representative.  

The RO should also readjudicate the 
issues of entitlement to an increased 
initial rating for service-connected low 
back disability, prior to and from 
December 29, 2007, as well as the issue 
of entitlement to an increased initial 
rating for service-connected cervical 
spine disability.  

If any benefit sought is not granted to 
the appellant's satisfaction, for which a 
timely notice of disagreement has been 
received, the veteran and her 
representative should be issued a 
statement of the case and/or supplemental 
statement of the case, and be afforded 
the appropriate period of time to 
respond.  The veteran and her 
representative should be specifically 
advised of the need to timely submit a 
substantive appeal to complete any appeal 
of the issue of entitlement to service 
connection for degenerative disc disease 
of the cervical spine, to include as 
secondary to the service-connected 
cervical spine degenerative disc disease 
and the issue of entitlement to service 
connection for intervertebral disc 
syndrome of the thoracolumbar spine, to 
include as secondary to the service-
connected lumbosacral strain.  
Thereafter, the case should be returned 
to the Board, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


